     Case 4:20-cv-04108-SOH Document 5              Filed 01/07/21 Page 1 of 1 PageID #: 36




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


COURTNEY GUTIERREZ                                                                 PLAINTIFF


v.                                   No. 4:20-cv-4108-SOH


THE 1873 CLUB OF TEXARKANA,                                                     DEFENDANTS
CROSSTIES OF TEXARKANA, INC.,
CROSSTIES TEXARKANA HOLDINGS, INC.,
ALLISON MUNN, JOE GAY and
RONALD LESLIE MUNN


                                  ENTRY OF APPEARANCE

         Gregory J. Northen of Cross, Gunter, Witherspoon & Galchus, P.C., 500 President Clinton

Avenue, Suite 200, Little Rock, Arkansas 72201, enters his appearance on behalf of Separate

Defendants, The 1873 Club of Texarkana, Crossties of Texarkana, Inc., Crossties Texarkana

Holdings, Inc., Allison Munn, Joe Gay and Ronald Leslie Munn, for all further proceedings in this

cause.

                                             Respectfully Submitted,

                                             Gregory J. Northen, Ark. Bar No. 2011181
                                             CROSS, GUNTER, WITHERSPOON & GALCHUS, P.C.
                                             500 Pres. Clinton Avenue, Suite 200
                                             Little Rock, Arkansas 72201
                                             Phone: (501) 371-9999
                                             Fax: (501) 371-0035
                                             Email: gnorthen@cgwg.com

                                             ATTORNEY FOR DEFENDANTS




254118                                          1
